Citation Nr: 1111899	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  06-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating prior to June 24, 2009, and an initial rating in excess of 20 percent from June 24, 2009, for low back strain.

2.  Entitlement to an initial compensable rating for hiatal hernia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 2000 to November 2000 and from March 2004 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri granted service connection for low back strain and hiatal hernia, and assigned noncompensable evaluations for both disabilities effective from August 24, 2004.  By a rating decision dated in September 2010, the Appeals Management Center (AMC) awarded the Veteran an increased rating of 20 percent for his low back strain effective from June 24, 2009.  That issue remains on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the Veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  

The case was remanded by the Board in January 2009 to obtain additional treatment records and to afford the Veteran new VA examinations.  A review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to June 24, 2009, the Veteran's low back strain was manifested by disability tantamount to forward flexion to 90 degrees; a combined range of motion of approximately 240 degrees; no muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; no vertebral body fracture with loss of 50 percent or more of the height; and no associated neurologic abnormalities.

2.  Since June 24, 2009, the Veteran's low back strain is manifested by disability tantamount to forward flexion to 60 degrees; no favorable ankylosis of the entire thoracolumbar spine; and no associated neurologic abnormalities.
3.  Prior to June 24, 2009, the Veteran's hiatal hernia was asymptomatic; there was no symptomatology such as dysphagia, epigastric pain, hemoptysis or melena, reflux or regurgitation, and nausea or vomiting.

4.  Since June 24, 2009, the Veteran's hiatal hernia is manifested by daily epigastric distress accompanied by frequent and mild substernal pain, in addition to daily pyrosis; his symptoms are not productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  Prior to June 24, 2009, the criteria for an initial compensable for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2010).

2.  Since June 24, 2009, the criteria for an initial compensable in excess of 20 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2010).

3.  Prior to June 24, 2009, the criteria for an initial compensable for hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7346 (2010).

4.  Since June 24, 2009, the criteria for an initial rating of 10 percent, but no higher, for hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7346 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

Here, a pre-decisional notice letter dated in February 2005 complied with VA's duty to notify the Veteran with respect to the underlying issues of entitlement to service connection for a low back strain and a hiatal hernia.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A March 2006 letter in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran's claims for service connection for a low back strain and a hiatal hernia granted by the May 2005 rating decision and were both evaluated as noncompensabling disabling, effective from August 24, 2004.  The Veteran perfected a timely appeal with respect to the noncompensable ratings initially assigned to these service-connected disabilities.  Because the Veteran's claims were initially ones for service connection, and because those initial claims have been granted, VA's obligation to notify the Veteran was met as the claims for service connection were obviously substantiated.  Id.  Thus, any deficiency in notice relating to the Veteran's appeal for increased ratings is not prejudicial to him.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his claims.  The Board observes that the claims were remanded, in part, to obtain private treatment records identified by the Veteran.  However, no records were obtained as the Veteran failed to submit an authorization to release form.  As no authorization to release form has been received from the Veteran, the Board concludes that VA has discharged its duty to further assist the Veteran in obtaining these outstanding records.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  VA has no duty to inform or assist that was unmet.

Pertinent VA opinions with respect to the issues on appeal were obtained April 2005 and June 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's low back strain and hiatal hernia disabilities as claims for higher evaluations of the original awards.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed in detail below, with regards to the Veteran's low back strain the Board has staged the rating as done by the AMC.  The Board has also concluded that a staged rating is warranted for the Veteran's hiatal hernia.

	1.  Low Back Strain

The Veteran contends that he is entitled to initial rating in excess of zero percent prior to June 24, 2004, and in excess of 20 percent since June 24, 2004, for his low back strain due to the severity and frequency of his symptomatology.  The Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran's low back strain been shown to cause limitation of motion of the lumbosacral spine.  This service-connected disability is currently rated as noncompensably disabling prior to June 24, 2009, and as 20 percent disabling from June 24, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, which evaluates impairment from lumbosacral or cervical strain.  

Since September 23, 2003, DCs 5235-5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5235 (2010).  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

As the Veteran filed his claim in January 2005, the Board finds that the new spine rating criteria are for application.  

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

The Veteran was afforded a VA examination in April 2005.  He reported constant pain, rated as four on a scale of one to ten (4/10).  He denied any flare-ups of pain.  He denied any fever, chills, and bowel or bladder complaints.  He walked unaided with no use of any devices and did not wear a brace to his back.  He could walk about a quarter of a mile in about five minutes.  He denied any history of unsteadiness.  He denied any surgery and was currently employed.  He denied missing any time from work due to back problems.  He also denied any medical ordered bed rest and any hospitalization for back pain.  

Examination revealed no redness, swelling or tenderness on palpation of the thoracic and lumbar spine.  He ambulated with a steady gait and used no assistive devices.  He could rise on his toes and heels with no difficulty.  Range of motion testing revealed forward flexion to 90 degrees; lateral flexion to 30 degrees bilaterally; and lateral rotation to 30 degrees bilaterally.  The Veteran reported that he could not extend due to pain.  He showed no fatigability on repeated range of motion.  In fact, the Veteran showed an increase in range of motion with backward extension of the lumbar spine present on repeated range of motion and showing approximately 30 degrees of extension on repeated motion.  Neural exam revealed deep tendon reflexes to be brisk at patella and ankles bilaterally.  Sensation to sharp versus dull, vibratory sense and gross sensation were all well maintained.  Negative tripod sign bilaterally.  There were no muscle spasms about the back, no atrophy of the musculature about the back and no other abnormalities noted at that time.  The Veteran had complaints of pain, but on full examination, no functional deficits were noted at that time.  

VA treatment records dated from April 2005 through July 2008 document the Veteran's complaints of low back pain.  

The Veteran was afforded a second VA examination in June 2009.  He reported that his strain was intermittent with remissions.  There was no history of hospitalization or surgery.  The Veteran denied urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness; he reported two episodes of nocturia per night.  He reported fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was reported to be of moderate severity, lasted hours in duration, and was daily in frequency.  There was no radiation of pain.  The Veteran also reported weekly flare-ups that lasted for hours.  There were no episodes of spine disease.  He could walk for one quarter of a mile.  

Examination revealed normal posture, normal head position, and symmetry in appearance; gait was normal.  There were no abnormal spine curvatures such as gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  Examination of the muscles revealed no spasm, atrophy, guarding, tenderness, or weakness, although the Veteran did have bilateral pain with motion.  The Veteran had normal motor strength of 5/5 throughout; normal sensation of 2/2 throughout, except for right light touch, which was 1/2 (vibration was not tested); and normal reflexes of 2+ throughout.  Range of motion testing revealed flexion to 60 degrees; extension to 40 degrees; lateral flexion to 40 degrees bilaterally; and lateral rotation to 40 degrees bilaterally.  There was objective evidence of pain on motion.  Flexion was limited to 50 degrees by pain following repetition.  Lasegue's sign was negative.  X-rays revealed minimal right scoliosis of the thoracic spine and normal lumbar spine.  The Veteran was employed full-time and his disability had significant effects on employment by causing problems lifting and carrying and pain.  His disability had no effect on feeding, bathing, dressing, toileting, or grooming; a severe effect on traveling; and prevented chores, shopping, exercise, sports, and recreation.  
	
	Period prior to June 24, 2009

Based on a review of the evidence, the Board finds that a compensable rating for this time period is not warranted.  A 10 percent evaluation requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  The pertinent medical evidence of record, the April 2005 examination, reveals that the Veteran had 90 degrees of flexion.  Although the Veteran reported that he could not extend, following repeated motion, he had approximately 30 degrees of extension; thus, his combined range of motion was approximately 240 degrees.  Furthermore, the evidence does not show that he had muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Accordingly, the Board concludes that the evidence of record does not support the criteria required for a compensable rating for this service-connected disability during this time period.

Additionally, the evidence does not show that the Veteran has any associated neurologic abnormalities; consequently, a separate rating for neurologic abnormalities is not warranted.  

	Period from June 24, 2009

Here, the Veteran's low back strain has been rated as 20 percent disabling.  Based on a review of the evidence, the Board concludes that a rating in excess of 20 percent for this time period is not warranted.  The next higher rating of 40 percent requires that forward flexion of the thoracolumbar spine be 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  At the June 2009 VA examination, the Veteran was shown to have flexion to 60 degrees; even when taking into account his pain following repetition, his forward flexion was shown to be to 50 degrees; thus, his range of motion does not approximate 30 degrees or less of forward flexion.  Furthermore, favorable ankylosis of the entire thoracolumbar spine was not shown.  Accordingly, the Board concludes that the evidence of record does not support the criteria required for a rating in excess of 20 percent for this service-connected disability during this time period.

Additionally, the evidence does not show that the Veteran has any associated neurologic abnormalities; consequently, a separate rating for neurologic abnormalities is not warranted.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's low back strain warrants a compensable rating prior to June 24, 2009, or that his disability warrants a rating in excess of 20 percent at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for a compensable rating prior to June 24, 2009, and in excess of 20 percent since June 24, 2009, for this service-connected disability.  

	2.  Hiatal Hernia

The Veteran contends that he is entitled to an initial compensable rating for his hiatal hernia due to the severity and frequency of his symptomatology.  The Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran has been diagnosed with a hiatal hernia.  The Veteran's service-connected hiatal hernia is rated as noncompensably disabling under 38 C.F.R. § 4.114, DC 7346, which evaluates impairment resulting from a hernia hiatal.  Under DC 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  38 C.F.R. § 4.114, DC 7346 (2010).

At a VA examination in April 2005, the Veteran reported no episodes of complaints since he started taking medication.  He stated that he currently had no dysphagia, epigastric pain, hemoptysis or melena, reflux or regurgitation, nausea or vomiting, or other symptoms.

VA treatment records dated from April 2005 to July 2008 show that the Veteran complained of reflux symptoms in May 2005.

The Veteran was afforded a second VA examination in June 2009.  He reported daily esophageal distress accompanied by substernal pain.  The pain was reported to be frequent and mild.  He also reported daily heartburn or pyrosis, but denied regurgitation, hematemesis or melena, and esophageal dilation.  The Veteran was employed full-time and his disability had no significant effects on his usual occupation.  Additionally, his disability had no effects on his usual daily activities.  

Here, based on a review of the evidence, the Board finds that an initial rating of 10 percent is warranted effective June 24, 2009, the date of the VA examination that showed persistently recurrent epigastric distress with pyrosis accompanied by frequent substernal pain.  Prior to June 24, 2009, the pertinent evidence of record, the April 2005 VA examination, failed to show that he had two or more of the symptoms for the 30 percent rating of less severity.  Rather, the Veteran specifically denied any symptomatology at the April 2005 VA examination.  Although he reported reflux symptoms in May 2005, he did not report any other symptomatology.  Therefore, the evidence of record prior to June 24, 2009, fails to show that the Veteran met the criteria for a compensable rating.

At the June 24, 2009, VA examination, the Veteran reported that he had daily epigastric distress accompanied by frequent and mild substernal pain, in addition to daily pyrosis.  Thus, the Veteran has two of the symptoms required for an evaluation of 30 percent, but of less severity, since the evidence does not show that his symptoms were productive of considerable impairment of health.  Rather, the June 2009 examination shows that the Veteran's hiatal hernia had no significant effects on his occupation or effects on his usual activities.  There is no indication that his hiatal hernia causes considerable impairment of health, as evidenced by his employment and usual activities not being affected.  Accordingly, the Board concludes that the evidence of record does not support the criteria required for the next higher rating of 30 percent for this service-connected disability.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's hiatal hernia warrants a compensable rating prior to June 24, 2009, or that his disability warrants a 30 percent rating at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for a compensable rating prior to June 24, 2009, and in excess of 10 percent since June 24, 2009, for this service-connected disability.  

	3.  Extraschedular consideration

In addition, the Board finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the low back strain and hiatal hernia have resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the Veteran's low back strain and hiatal hernia have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.

Furthermore, although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected low back strain and hiatal hernia.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).















(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial compensable rating prior to June 24, 2009, for low back strain is denied.

Entitlement to an initial rating in excess of 20 percent from June 24, 2009, for low back strain is denied.

Entitlement to an initial compensable rating prior to June 24, 2009, for hiatal hernia is denied.

Entitlement to a 10 percent rating, but no higher, for hiatal hernia from June 24, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


